


Exhibit 10.2


July 13, 2015






Dear Charles:


I’m pleased to confirm our offer of employment to you for the position of
President of Peoples Energy reporting to me.


The annual base salary offered for this position is $365,700 payable in
accordance with the Company’s regular payroll practices. Other compensation and
benefits associated with this offer are outlined below.


Relocation Assistance
You will be provided relocation assistance including, but not limited to:
•
House hunting assistance

•
Mortgage loan assistance

•
Home purchase closing cost assistance

•
Home sale assistance

•
Household goods move



Details of the features identified above will be provided through the Company’s
relocation provider. The offer for relocation will remain available to you for
up to one year as permitted under IRS regulations. Expenses incurred after one
year will be your responsibility unless you obtain an extension from the IRS.
You will have access to corporate housing for up to nine months to facilitate
your transition.


Special Signing Bonus
You will receive a special signing bonus of $100,000 payable promptly after
reporting for work. This amount is subject to all applicable taxes.


Annual Incentive Plan
In addition to your base salary, you will participate in the annual incentive
plan. Under this plan, your target award level is 65 percent of base salary.
Payment is earned when you and the Company meet pre-established performance
targets based on Company financial performance and results against certain
operational targets. Since the plan has an upside potential of 200% of the
target award, payments may range from 0% to 130% of your base salary based on
the degree to which the performance goals are met. Participation in this plan is
reviewed annually. Your 2015 award will be prorated to reflect partial year
participation.


Long-Term Incentive Awards
You will participate in the long-term incentive plan with a target compensation
level of 85 percent of base salary. Awards may be in the form of stock options,
restricted stock, performance units or such other form as approved by the WEC
Energy Group Compensation Committee. The current practice is to award 65% of the
target compensation level in the form of performance units, 20% in stock
options, and 15% in restricted stock. These weightings and the forms of awards
are subject to annual review.


For the remainder of 2015, you will remain on your current payroll and benefit
plans. Beginning January 1, 2016, the following will apply.


401(k)
You will be eligible to participate in the Company’s 401(k) plan. The Company
matches 100% of the first 5 percent of participant contributions.


Deferred Compensation
You will be eligible to participate in a nonqualified deferred compensation
plan, which allows deferral of a portion of base salary and incentive awards
into a nonqualified account. You will have the opportunity to select among
investment alternatives for any amounts you elect to defer. The Company matches
amounts deferred to the plan consistent with the matching formula applied to the
applicable 401(k).




--------------------------------------------------------------------------------






Retirement Savings Benefit
The Company offers a defined contribution retirement savings plan. This plan
provides an annual contribution that is accrued throughout the year, based on
your age and years of service as illustrated below. Base salary, annual
incentive and overtime are considered in the benefit calculation. Earnings on
the account will be determined by performance of the investment funds you elect.
Retirement income benefits are provided through both a tax-qualified and
nonqualified plan to ensure that IRS limits on compensation recognized by the
qualified plan do not impact the overall benefit. For purposes of this benefit,
you will receive credit for all years of service with WEC and its subsidiaries.


Annual Points Contribution
If Employee’s Age plus Years of Service Equal
Percentage Contribution of Base, Incentive and Overtime Pay
  0 - 34 points
3%
35 - 49 points
4%
50 - 64 points
5%
65 - 79 points
6%
80 or more points
7%



Supplemental Retirement Savings Benefit
When your employment terminates with Peoples Energy and all related companies
within the controlled group of which Peoples Energy is a member, WEC Energy
Group will provide you a retirement benefit. To calculated this benefit, you
will be deemed to have been eligible for benefits under the Wisconsin Energy
Corporation Retirement Account Plan during your entire period of employment with
Wisconsin Energy Corporation and Peoples Energy and its related subsidiaries and
subtracting from that benefit your actual retirement benefits accrued under all
qualified and nonqualified defined benefit plans maintained by the controlled
group of which WEC Energy Group is the parent corporation. This “make-whole”
benefit, if any, shall be calculated under the WEC Supplemental Pension Plan
(the “SPP”), or its successor,  as of your termination of employment, shall be
fully vested, and shall be subject to your distribution election on file under
the SPP or its successor.


Medical and Dental Benefits
You will be eligible to participate in the medical and dental benefit plans
available to other management employees of the Company. The Company offers a
consumer-driven health plan with an HSA savings option. The plan is administered
through United Healthcare. Coverage begins on your first day of employment.
Dental benefits are available at a subsidized cost.


Life Insurance
You will be eligible for group term life insurance at two times your base salary
at no cost. The Company also offers an opportunity to purchase voluntary life
insurance. Officers of the Company also receive an additional one times base
salary as a supplemental benefit.


Long-term Disability
The Company provides long-term disability benefits that replace 60% of base
salary.


Paid Time Off
Paid Time Off (PTO) is provided based on years of service as illustrated in the
following chart. Your allocation of PTO will be adjusted to reflect the
negotiated vacation you received upon your original employment with We Energies.
For purposes of this benefit, you will receive credit for all years of service
with WEC and its subsidiaries.








--------------------------------------------------------------------------------




Years of Service
PTO (Days)
1 - 4
18
5 - 9
21
10 - 14
24
15 - 19
27
20 - 24
31
25 +
35
* if age plus service = 70 - 79, 2 additional days are added; if age plus
service = 80 or more, 3 additional days are added



In consideration of your We Energies’ payable absence plan, you will be provided
additional days of PTO if your legitimate use of PTO for caring for yourself or
your spouse/dependents would reduce your allocated days to less than the
vacation allocation you would have had if your employment had continued with We
Energies.
 
The Company also provides 8 paid holidays.


Financial Planning
You will be credited with an annual financial planning benefit of $18,000.


Annual Physical Benefit
You will be eligible to receive an executive physical annually at no cost to
you.


All benefits described above which are further defined in plan documents are
subject to all of the terms in those documents which supersede any other
description. Management reserves the right in its discretion to change or
terminate all current benefit plans or practices and other policies and
procedures.


Sincerely,


/s/ Gale E. Klappa


Gale E. Klappa
Chairman & Chief Executive Officer






Accepted:




/s/ Charles R. Matthews        
Charles R. Matthews




